DISMISS; and Opinion Filed August 8, 2019.




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-19-00170-CR

                                 EX PARTE HENRY MUNOZ

                      On Appeal from the 382nd Judicial District Court
                                  Rockwall County, Texas
                             Trial Court Cause No. 1-19-0062

                              MEMORANDUM OPINION
                          Before Justices Schenck, Osborne, and Reichek
                                   Opinion by Justice Schenck
       Before the Court is appellant’s motion to dismiss the appeal as moot. Appellant is

appealing the trial court’s order denying relief on his application for writ of habeas corpus seeking

a reduction in two pretrial bail bonds. Appellant’s motion represents appellant has posted bail and

has been released on bond. Therefore, the appeal is now moot. See Ex parte Guerrero, 99 S.W.3d
852, 853 (Tex. App.—Houston [14th Dist.] 2003, no pet.) (per curiam).

       We grant appellant’s motion, and we DISMISS AS MOOT this appeal.




                                                   /David J. Schenck/
Do Not Publish                                     DAVID J. SCHENCK
TEX. R. APP. P. 47.2(b)                            JUSTICE

190170F.U05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 EX PARTE HENRY MUNOZ                              On Appeal from the 382nd Judicial District
                                                   Court, Rockwall County, Texas
 No. 05-19-00170-CR                                Trial Court Cause No. 1-19-0062.
                                                   Opinion delivered by Justice Schenck,
                                                   Justices Osborne and Reichek participating.

       Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 8th day of August, 2019.




                                             –2–